This case was submitted on the 21st day of July, 1916, and assigned to me for the purpose of preparing the opinion of the court. Shortly thereafter, I presented my views to the members of the court in conference, but, the same not being approved, the cause was reassigned to another member of the court for the preparation of an opinion in accordance with the views expressed by the majority of the court. Whilst I concur in the opinion thus prepared, I prefer to file the opinion formerly prepared by me, slightly changed to meet the changed conditions, as more nearly expressing my own views upon the precise question presented by counsel for review.
This was an action for the recovery of possession of land, commenced by the defendants in error, plaintiffs below, against the plaintiffs in error, defendants below.
The land involved was the allotment of Lucretia Scott, a Creek freedman. The facts essential to a determination of the question of law involved, over which there is no substantial controversy, may be briefly stated as follows: Dixon Scott, a freedman citizen of the Creek Nation, was formally and legally married to a freed woman, named Nellie, on the 24th day of December, 1877, who bore him six children. Afterward Dixon Scott cohabited with and supported Melissa, another Creek freed woman, who bore him two children, Ellen and Lucretia; the latter being the allottee of the land herein involved. The relation of Dixon Scott with the two women continued concurrently until after the birth of the two children by Melissa. Subsequently, Melissa married Sunny Luckey, who thereafter killed Dixon Scott over trouble growing out of attempts by Scott to continue his attentions to Melissa. There was little or no evidence tending to show that the relation between Dixon Scott and Melissa commenced prior to the passage of the Creek Marriage Law of 1881, which provided that no new marriage shall be contracted whilst either party has a husband or wife surviving. Lucretia, the allottee, died during the summer of 1906, seized of her allotment, leaving neither descendant, husband, father nor brother, but was survived by all of the children of Dixon Scott by both women. The plaintiffs deraign their title through Elen, the elder daughter of Melissa by Dixon Scott, and the sister of Lucretia, the allottee, and the defendants claim title through the children of Dixon Scott by his lawful wife, Nellie, who they contend are also brothers and sisters of the allottee.
It is conceded that the descent of the land was governed by the laws of descents and distributions of the state of Arkansas, which were extended over and put in force in the Indian Territory by act of Congress, and that under the law the land would go to the "brothers and sisters" of Lucretia, the allottee. The contention of plaintiffs is that Ellen, the elder daughter of Dixon Scott by Melissa, being the only surviving *Page 230 
child of that relation, was the only sister and sole heir at law of Lucretia, the younger daughter of Dixon Scott by Melissa. On the other hand, the defendants contend that by virtue of a certain custom among the Creeks the children of Dixon Scott by Nellie must be deemed to be brothers and sisters of the half blood, of Lucretia, and as such entitled to inherit from her by virtue of another section of said laws, to wit, section 1831, Ind. Ter. Stat. 1899, which provides:
"Relations of the half blood shall inherit equally with those of the whole blood in the same degree; and the descendants of such relatives shall inherit in the same manner as the descendants of the whole blood, unless the inheritance come to the intestate by descent, devise, or gift, of some one of his ancestors, in which case all those who are not of the blood of such ancestor shall be excluded from such inheritance."
Preliminary to the argument of the assignment of error which raises this question, counsel for plaintiffs say in their brief:
"The discussion of this assignment of error necessarily involves the argument of the more specific assignment of error, and, while we feel that it will be unprofitable to here enter upon a general discussion of the question presented to the court on this appeal, it may be well to here suggest that a clear understanding of the position taken by the defendants throughout this action, which has now been pending in the courts of this state for more than seven years, depends upon the acquiring of an unprejudiced view of the conditions which existed in the Creek Nation of Indian Territory prior to the time when the tribal laws and customs, interpreted by the tribal courts which had exclusive jurisdiction over citizens of the Creek Nation, were superseded by the laws of Arkansas as administered by the United States courts in Indian Territory. We recognize the fact that it is difficult to realize just how crude the government of the Creeks was during that period; how ignorant the mass of the people were; how very primitive were their agricultural implements and methods of living; what an absence of restriction upon individual inclinations there was; and how free the people were to establish and terminate the marital relation, and the absolute lack of any permanent obligations, either legal or moral, arising therefrom. This we know because we have three times tried this case in the district court of Wagoner county, and each time have suffered a judgment against us because, as we believe, the court and jury were unable to lay aside those ideals of morality, right living, sacredness of marriage, and the obligations arising out of the marriage relation, which is the heritage left the white man by centuries of civilization, and the inability of the court and jury to place themselves, for the purpose of trying this case, among the characters appearing in the drama presented by the evidence in the case, which characters had only recently emerged from a state of slavery to an untutored people and acquired absolute freedom from all legal, as well as moral restrictions. Our misfortune lay in our inability to show them that the father and mother of the alleged illegitimate child, the allottees of the land in controversy, were not to be judged under the statutes made for the white man and under the 'common law' of the Anglo-Saxon race, but rather under the laws of the Creek Nation and the customs and usages of the Creek people which constituted the common law of the Creeks. We were wholly unable to convince the court and jury that for the purpose of determining whether or not the allottee was a legitimate child they should look upon the relation existing between her father and mother as it was viewed by the freedman of the Creek Nation in the early '80's, rather than as such relation should be viewed if entered into to-day under the changed laws and rules of conduct, under the changed mode of living, and under an entirely different standard of morals."
Furthermore to the same effect, in a reply brief, counsel say:
"* * * In determining who were the brothers and sisters, we must apply to the facts which we established with reference to the family relations the laws and customs of the Creeks, and if as a result of our investigation we determine that the children of Dixon Scott by the woman Nellie, and the children of Dixon Scott by the woman named Melissa, were under all the circumstances considered by the Creeks as brother and sister and children of the same father, then their status is fixed, and all of the half brothers and sisters of the deceased allottee in this case are entitled to inherit their share of her allotment as brothers and sisters."
Whilst all of this is exceedingly interesting, it is not at all convincing to my mind that the conclusion reached by counsel must follow. It may be conceded, for the purpose of this case, that counsel would be able to show that plural marriages were sanctioned by custom among the Creek freedmen, and that the various sets of children born of such marriages were deemed brothers and sisters by the Creeks; and still it would not necessarily follow that they must be deemed to be "brothers and sisters," for the purpose of the descent and distribution of their respective estates pursuant to the laws of the state of Arkansas.
It must be assumed that the Congress knew of the conditions existing in the Indian Territory when it extended over it *Page 231 
the laws of descents and distributions of the state of Arkansas. If, as counsel contend, the custom of plural marriages was sanctioned by custom among the Creek freedmen, and the Congress intended that the various sets of children of such marriages should continue to be deemed brothers and sisters, in the matters of the descent and distribution of their allotted lands, it no doubt would have devised or adopted a system of laws governing descents and distributions which would have more clearly indicated such a purpose. Instead of doing this, the Congress selected the laws of descents and distributions applicable to conditions prevailing in one of the states of the Union deeming them to be adequate for the needs of the Creeks in the matter of the descent of their property. I cannot conceive that the Congress intended that the words of ordinary significance found in these adopted statutes should be given any other meaning in the Indian Territory than the ordinary meaning accorded to them in the communities from which they were taken. It is true that, in order to carry out the purpose of Congress, the courts have often been compelled to adjust, as nearly as may be, the laws of the state of Arkansas to prevailing conditions in the Indian Territory, and many cases may be found where this has been done.
In the case at bar, however, I perceive no great difficulty in applying the sections of the law now under construction, in a practical manner, to the situation presented by counsel in their brief, without injustice or doing violence to the enlightened construction placed upon similar laws of descent and distribution, as such laws are understood and administered by the non-polygamous Christian inhabitants of the state from whence they came. Whilst the relations shown to have existed between Dixon Scott and Melissa may have cast no social or moral obloquy upon the parties thereto or their children among the Creek freedmen, and while the offspring of Dixon by both women may have been deemed to be brothers and sisters by the Creeks, it is not necessary to accord this status to them in applying the laws of descents and distributions of the state of Arkansas. In my judgment it is more consonant with right and justice and the intention of Congress to hold that the words "brothers and sisters" and "relations of the half blood," as used in sections 1820 and 1831. supra, apply only to such persons as are held to be brothers and sisters and relations of the half blood in the state from whence the laws were taken. Therefore, without intending or attempting to change or interfere with the social or moral status accorded to Dixon Scott and Melissa, or their offspring, among the Creek freedmen, I find myself unable to accord the status of legitimacy to the fruit of such a relation for the purpose of the descent and distribution of their lands pursuant to the laws of Arkansas. Section 1822, Ind. Ter. Stats. 1899, provides:
"Illegitimate children shall be capable of inheriting and transmitting an inheritance, on the part of their mother, in like manner as if they had been legitimate of their mother."
Under this section, the children of Dixon Scott by Melissa should be deemed legitimate of their mother, and held to be sisters within the meaning of section 1820, supra. Under this rule, Ellen, the elder daughter, being the only surviving child of Dixon and Melissa, inherited the allotment of her sister Lucretia, upon the death of the latter, to the exclusion of the children of Dixon Scott by his lawful wife, Nellie Scott.